Citation Nr: 0518706	
Decision Date: 07/11/05    Archive Date: 07/20/05

DOCKET NO.  04-03 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
service-connected bilateral tinnitus, to include entitlement 
to separate evaluations for each ear.  

2.  Entitlement to an increased rating for a chronic 
psychiatric disorder, currently evaluated as 50 percent 
disabling.

3.  Entitlement to a total rating for compensation purposes 
based upon individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to January 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in March 2003 and 
August 2004 by the St. Paul, Minnesota, Regional Office (RO) 
of the Department of Veterans Affairs (VA).  

The United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Smith v. Nicholson, No. 01-623 
(U.S. Vet. App. April 5, 2005), that reversed a decision of 
the Board which concluded that no more than a single 10-
percent disability evaluation could be provided for tinnitus, 
whether perceived as bilateral or unilateral, under prior 
regulations.  VA disagreed with the Court's decision in Smith 
and is seeking to have this decision appealed to the United 
States Court of Appeals for the Federal Circuit.  To avoid 
burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on court precedent that may ultimately be overturned on 
appeal, VA has imposed a stay at the Board on the 
adjudication of tinnitus claims affected by Smith.  The 
specific claims affected by the stay include (1) all claims 
in which a claim for compensation for tinnitus was filed 
prior to June 13, 2003, and a disability rating for tinnitus 
of greater than 10 percent is sought; and (2) all claims in 
which a claim for service connection for tinnitus filed prior 
to June 10, 1999, was denied on the basis that the veterans' 
tinnitus was not "persistent" for purposes of 38 C.F.R. § 
4.87, Diagnostic Code (DC) 6260.  Once a final decision is 
reached on appeal in the Smith case, the adjudication of any 
tinnitus cases that have been stayed will be resumed.  In the 
present appeal, the tinnitus claim arises from a claim that 
was filed by the veteran in March 2003.  Therefore, the stay 
is applicable to this issue.  As the claim for entitlement to 
a total rating for compensation purposes based upon 
individual unemployability (TDIU) is inextricably intertwined 
with the issues of entitlement to an evaluation in excess of 
10 percent for service-connected bilateral tinnitus, to 
include entitlement to separate evaluations for each ear, and 
entitlement to an increased rating for a chronic psychiatric 
disorder, the TDIU claim will be held in abeyance pending the 
stay with regard to the former issue, and resolution of the 
latter issue following this remand.

For the reasons that will be discussed below, the issue of 
entitlement to an increased rating for a chronic psychiatric 
disorder is remanded to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

The veteran contends that his service-connected psychiatric 
disorder, presently characterized as PTSD and anxiety 
disorder with mixed anxiety and depressive features, produces 
more social and occupational impairment than is reflected in 
the criteria for the 50 percent evaluation currently assigned 
to this disability.  He further states that his psychiatric 
disability has worsened since the time on his most recent VA 
psychiatric examination of record, which was conducted in 
February 2003, and contends that the February 2003 
examination is inadequate for rating purposes because the 
examining psychiatrist did not have access to his claims file 
to review his pertinent medical history prior to conducting 
the clinical evaluation.  In this regard, he cites the 
Court's holding in the case of Green v. Derwinski, 1 Vet. 
App. 121 (1991), which stated that fulfillment of the VA's 
duty to assist includes the conduct of a thorough and 
contemporaneous medical examination which takes into account 
the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.  As the report of the February 2003 examination does, in 
fact, state that the veteran's claims file was not available 
for the examining psychiatrist's review prior to the 
examination, and because the veteran has contended that his 
disability has increased in severity since the time of this 
examination, the Board finds that a remand of this case for a 
new examination which contemplates the veteran's pertinent 
psychiatric history is warranted.

As previously stated, the issue of entitlement to a TDIU will 
be held in abeyance pending resolution of the increased 
rating claim for the service-connected psychiatric disorder, 
and, if warranted, depending upon the outcome of the RO's 
adjudication of these aforementioned issues following the 
development prescribed in this remand, pending the lifting of 
the stay on appellate adjudication of the claim for an 
increased rating for bilateral tinnitus, to include separate 
evaluations for each ear.  

In view of the foregoing discussion, the appeal is remanded 
for following development:

1.  The veteran must be provided with a 
VA psychiatric examination to evaluate 
the current severity of his PTSD and 
anxiety disorder with mixed anxiety and 
depressive features.  The examiner must 
review the veteran's claims folder in 
conjunction with the examination.  Any 
tests deemed appropriate by the examiner 
must be conducted.  All pertinent 
symptomatology and findings must be 
reported in detail.  The examiner's 
report must describe personal appearance 
and hygiene; mood; affect; speech; 
ability to understanding complex 
commands; judgment; abstract thinking; 
and orientation (spatial, time, and 
place).  The examiner must also address 
whether symptoms are mild or transient 
or controlled by continuous medication; 
the presence or absence of anxiety, 
suspiciousness, panic attacks (frequency 
and duration), obsessional rituals which 
interfere with routine activities, 
impaired impulse control (such as 
unprovoked irritability with periods of 
violence), disturbances of motivation 
and mood, suicidal ideation, persistent 
delusions or hallucinations, and grossly 
inappropriate behavior; the extent of 
sleep impairment, if any; the degree of 
memory loss or impairment, if any; the 
degree of impairment, if any, in the 
ability to adapt to stressful 
circumstances (including work or a work-
like setting); the degree of impairment, 
if any, in ability to establish and 
maintain effective relationships; and 
the degree of impairment, if any, in 
thought processes or communication.  
After examining the veteran, the 
examiner must assign a Global Assessment 
of Functioning score, with an 
explanation of the score assigned.  All 
opinions expressed by the examiner must 
be accompanied by a complete rationale.  
The report prepared must be typed.

2.  The RO must notify the veteran that 
it is his responsibility to report for 
the examinations and to cooperate in the 
development of the claims on appeal.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2004).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

3.  Following the aforementioned 
actions, the claim of entitlement to an 
increased rating for PTSD and anxiety 
disorder with mixed anxiety and 
depressive features, must be considered 
based on all evidence of record.  If the 
maximum benefit sought is not awarded 
with respect to this issue, the veteran 
and his representative must be provided 
with a Supplemental Statement of the 
Case and an appropriate period of time 
must be allowed for response.  The case 
must then be returned to the Board for 
appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


